       Case 4:20-cv-03775-HSG Document 46 Filed 08/25/20 Page 1 of 4



 1   KEKER, VAN NEST & PETERS LLP                  Jaime A. Bartlett (SBN 251825)
     ELLIOT R. PETERS - # 158708                   jbartlett@sidley.com
 2   epeters@keker.com                             SIDLEY AUSTIN LLP
     LAURIE CARR MIMS - # 241584                   555 California St., Suite 2000
 3   lmims@keker.com                               San Francisco, CA 94104
     PAVEN MALHOTRA - # 258429                     Telephone: 415.772.1200
 4   pmalhotra@keker.com
     TRAVIS SILVA - # 295856                       Thomas K. Cauley, Jr. (pro hac vice pending)
 5   tsilva@keker.com                              tcauley@sidley.com
     MORGAN E. SHARMA - # 313863                   Charles K. Schafer
 6   msharma@keker.com                             cschafer@sidley.com (pro hac vice pending)
     633 Battery Street                            SIDLEY AUSTIN LLP
 7   San Francisco, CA 94111-1809                  One South Dearborn
     Telephone:     415 391 5400                   Chicago, IL 60603
 8   Facsimile:     415 397 7188                   Telephone: 312.853.7000

 9   Attorneys for Defendants                      Attorneys for Plaintiffs
     CONCENTRIC ANALGESICS, INC.,                  ORACLE PARTNERS, L.P et al.
10   FRANK J. BELLIZZI, JR., and JOHN
     DONOVAN
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14
     ORACLE PARTNERS, L.P.; ORACLE                   Case No. 4:20-cv-03775-HSG
15   INSTITUTIONAL PARTNERS, L.P.;
     ORACLE TEN FUND, L.P.; FEINBERG                 STIPULATED REQUEST FOR ORDER
16   FAMILY TRUST; VENROCK                           CHANGING TIME (CIV. L. R. 6-2) ;
     HEALTHCARE CAPITAL PARTNERS III,                ORDER
17   L.P.; VHCP CO-INVESTMENT HOLDINGS               Dept.:  Courtroom 2 – 4th Floor (OAK)
     III, LLC; COWEN HEALTHCARE                      Judge:  Hon. Haywood S. Gilliam, Jr.
18   INVESTMENTS II LP; CHI EF II LP; KERN
     ODYSSEUS, LLC; PNC GIFT TRUST OF                Date Filed: June 8, 2020
19   2012; SCHULER CONCENTRIC
     PARTNERSHIP,                                    Trial Date: Not yet set
20
                    Plaintiffs,
21
               v.
22
     CONCENTRIC ANALGESICS, INC.,
23   FRANK J. BELLIZZI, JR., AND JOHN
     DONOVAN,
24
                    Defendants.
25

26

27

28


                     STIPULATED REQUEST FOR ORDER CHANGING TIME (CIV. L. R. 6-2)
                                     Case No. 4:20-cv-03775-HSG
     1390205
       Case 4:20-cv-03775-HSG Document 46 Filed 08/25/20 Page 2 of 4



 1             Plaintiffs Oracle Partners, L.P et al., (Plaintiffs) and Defendants Concentric Analgesics,

 2   Inc., Dr. Frank J. Bellizzi, Jr., and Dr. John Donovan hereby stipulate, pursuant to Local Civil

 3   Rule 6-2, to extend Defendants’ deadline to file a reply brief to Plaintiffs’ Opposition (ECF. 42)

 4   to Defendants’ Motion to Dismiss (ECF No. 38). The stipulated extension is from August 28,

 5   2020 to September 4, 2020. Per Civil Local Rule 6-2, the Parties provide the following

 6   information:

 7             x      Defendants request this extension to provide their counsel with adequate time to

 8                    draft the reply brief and the attendant sealing motion. As detailed in the

 9                    concurrently filed Declaration of Travis Silva In Support of the parties’ Stipulated

10                    Request for an Order Changing Time (see ¶¶ 2-4), counsel for Defendants have a

11                    series of substantial deadlines falling during the week when they would otherwise

12                    (absent an extension) have to draft and finalize the reply brief. Civ. L. R. 6-

13                    2(a)(1).

14             x      Other than a reset of certain deadlines when this case was transferred from the

15                    Magistrate Judge to this Court, there have been no prior time modifications in this

16                    case. Civ. L. R. 6-2(a)(2).

17             x      Under the current schedule, 34 days will elapse between the filing of the rely brief

18                    and the currently-scheduled October 1 hearing on Defendants’ Motion to Dismiss.

19                    If the Court grants the requested extension, 27 days will elapse between the filing

20                    of the rely brief and the currently-scheduled October 1 hearing. This timeline

21                    complies with Civil Local Rule 7-3’s requirement that reply briefs must ordinarily

22                    be filed 14 days before a noticed hearing. Civ. L. R. 6-2(a)(3).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    1
                       STIPULATED REQUEST FOR ORDER CHANGING TIME (CIV. L. R. 6-2)
                                       Case No. 4:20-cv-03775-HSG
     1390205
       Case 4:20-cv-03775-HSG Document 46 Filed 08/25/20 Page 3 of 4



 1             For the foregoing reasons, the parties request that the Court reset Defendants’ deadline to

 2   submit their reply brief from August 28, 2020, to September 4, 2020.

 3

 4   Dated: August 24, 2020                                    KEKER, VAN NEST & PETERS LLP
 5

 6                                                      By:    /s/ Travis Silva
                                                               ELLIOT R. PETERS
 7                                                             LAURIE CARR MIMS
                                                               PAVEN MALHOTRA
 8                                                             TRAVIS SILVA
                                                               MORGAN E. SHARMA
 9
                                                               Attorneys for Defendants
10                                                             CONCENTRIC ANALGESICS, INC.,
                                                               FRANK J. BELLIZZI, JR., and JOHN
11                                                             DONOVAN

12

13   Dated: August 24, 2020                                    SIDLEY AUSTIN LLP

14
                                                        By:    /s/ Charles K. Schafer
15                                                             JAIME A. BARTLETT
                                                               THOMAS K. CAULEY, JR.
16                                                             CHARLES K. SCHAFER
17                                                             Attorneys for Plaintiffs
                                                               ORACLE PARTNERS, L.P et al.
18

19
                             ATTESTATION OF CONCURRENCE IN FILING
20
               Pursuant to General Order No. 45, Section X.B. regarding non-filing signatories, I hereby
21
     attest that all counsel listed above have concurred in the filing of this joint stipulation.
22

23
     Dated: August 24, 2020                              /s/ Travis Silva
24                                                       Travis Silva

25

26

27

28

                                                    2
                       STIPULATED REQUEST FOR ORDER CHANGING TIME (CIV. L. R. 6-2)
                                       Case No. 4:20-cv-03775-HSG
     1390205
       Case 4:20-cv-03775-HSG Document 46 Filed 08/25/20 Page 4 of 4



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated:       8/25/2020
                                                 HON. HAYWOOD S. GILLIAM, JR.
 4                                               UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
                 STIPULATED REQUEST FOR ORDER CHANGING TIME (CIV. L. R. 6-2)
                                 Case No. 4:20-cv-03775-HSG
     1390205
